DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 & 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the term “the first and second assemblies” lacks antecedent basis in the claim.  For examination purposes, the examiner is considering this phrase to mean “the first and second [supporting] assemblies”
Regarding claim 5, the term “the pivoting piece” and “the base” lacks antecedent basis in the claim.  
Claims 2-10 & 19 indefinite due to dependence upon an indefinite base claim.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/847840. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the copending and instant applications teach a mounting assembly, leg assemblies, supporting assemblies, fixing members, couplers, & retainers. Thus, the invention of the claims in the copending application is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by the claims of the copending application, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of the copending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/583087. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the copending and instant applications teach a mounting assembly, leg assemblies, supporting assemblies, fixing members, couplers, & retainers. Thus, the invention of the claims in the copending application is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by the claims of the copending application, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of the copending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/744348. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the copending and instant applications teach a mounting assembly, leg assemblies, supporting assemblies, fixing members, couplers, & retainers. Thus, the invention of the claims in the copending application is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by the claims of the copending application, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of the copending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/589174. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the copending and instant applications teach a mounting assembly, leg assemblies, supporting assemblies, fixing members, couplers, & retainers. Thus, the invention of the claims in the copending application is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by the claims of the copending application, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of the copending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/142711. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the copending and instant applications teach a mounting assembly, leg assemblies, supporting assemblies, fixing members, couplers, & retainers. Thus, the invention of the claims in the copending application is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by the claims of the copending application, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of the copending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/142711. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the copending and instant applications teach a mounting assembly, leg assemblies, supporting assemblies, fixing members, couplers, & retainers. Thus, the invention of the claims in the copending application is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by the claims of the copending application, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of the copending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/368284. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the copending and instant applications teach a mounting assembly, leg assemblies, supporting assemblies, fixing members, couplers, & retainers. Thus, the invention of the claims in the copending application is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by the claims of the copending application, they are not patentably distinct there from, regardless of any additional subject matter present in the claims of the copending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170013955) in view of Stahl (DE4321853).  
Regarding claims 1 & 11, Lin teach(es) the structure substantially as claimed, including a frame comprising a mounting assembly (14, 56) comprising a first mounting member (14), a second mounting member (14) and a third mounting member (56), wherein each of the first and second mounting members comprises a first bar and a second bar (14); proximal end portions of the first and second bars of each of the first & second mounting member are connected to or formed with each other (Fig. 2); and the third mounting member having an end portion (one end of 56) coupled with the proximal end portions of the first bars of the first and second mounting members and another end portion (other end of 56) coupled with the proximal end portions of the second bars of the first and second mounting members (Fig. 2); a first leg assembly (one of 4) and a second leg assembly (other of 4), wherein the first leg assembly is coupled with distal end portions of the first bars of the first and second mounting members and rotatable with respect to the first bars, and the second leg assembly is coupled with distal end portions of the second bars of the first and second mounting members and rotatable with respect to the second bars (Fig. 5 & par. 51); and first & second support means (3) each configured to control rotation of the first and second leg assemblies (Fig. 5 & par. 51).  Lin fail(s) to teach sliders.  However, Stahl teaches support means (18, 30, 32) comprising a supporting assembly (18) & a fixing member (30), the supporting assembly comprising a first supporting member (20) having an end portion (44) pivotally coupled with a leg assembly (14); a slider (22) coupled with the first supporting member (via 34, 38, & 40) and selectively movable along the first supporting member (Figs. 1-2); and one or more second supporting members (26), each having an end portion coupled (at 24) with the slider; wherein the fixing member (30) is pivotally connected with another end portion of each of the one or more second supporting members of the supporting assembly (Figs. 1-2), and configured to be coupled with a portion of a tabletop (10).  It would have been obvious to one of ordinary skill in the art to substitute support means, as taught by Stahl, for each of the first & second support means of Lin, in order to selectively lock the leg assemblies in the extended position (as suggested by Stahl), and because such an outcome would have been a predictable result of such a substitution of one known support means for another.  Hence, Lin as modified would teach first & second supporting assemblies each comprising first (20 of Stahl) & second (26 of Stahl) supporting members and a slider (22 of Stahl); and first & second fixing members (30 of Stahl) that are respectively pivotally connected with another end portion of each of the one or more second supporting members of the first & second supporting assemblies (as in Figs. 1-2 of Stahl), and configured to be coupled with first & second portions of a tabletop (1 of Lin).  
Regarding claim 2, Lin teaches first & second portions (each of 1) of a tabletop (1) that are first & second panels (1), respectively, wherein each of the first and second panels is a unitary piece (Figs 1-2).
Regarding claims 3 & 11, Lin as modified teaches one or more a couplers (50, 52, 60 of Lin) each comprising a base (60 of Lin) fixedly coupled with the third mounting member (56 of Lin) and a pivoting piece (50, 52 of Lin) connected to or formed with the base; a first connecting member (one of 28 of Stahl) formed or coupled with the first fixing member (one of 30 of Stahl) and pivotally coupled (via 1 of Lin & 30 of Stahl) with the pivoting piece of the coupler; and a second connecting member (other of 28 of Stahl) formed or coupled with the second fixing member (other of 30 of Stahl) and pivotally coupled (via 1 of Lin & 30 of Stahl) with the pivoting piece of the coupler.  
Regarding claims 4 & 12, Lin teaches first and second bars (14) of each of the first & second mounting members that are pivotally coupled with each other; and the pivoting piece (50, 52) of the coupler (50, 52, 60) is aligned with a pivoting axis (i.e., along 56) along which the first and second bars of the first mounting member and the first and second bars of the second mounting member rotate (Fig. 2 & par. 52).  
Regarding claim 5, Lin as modified teaches a pivoting piece (50, 52 of Lin) that comprises a first pivoting segment (50 of Lin) disposed at a first side of a base (58 of Lin) and a second pivoting segment (52 of Lin) disposed at a second side of the base, wherein the first supporting assembly (one of 18 of Stahl) is pivotally coupled (via 1 of Lin & 30 of Stahl) with the first pivoting segment and the second supporting (other of 18 of Stahl) assembly is pivotally coupled (via 1 of Lin & 30 of Stahl) with the second pivoting segment.  
Regarding claim 6, Lin as modified teaches an end portion (44 of Stahl) of a first supporting member (20 of Stahl) that is pivotally coupled with a leg lateral bar (32 of Stahl) of a first or second leg assembly (4 of Lin & 32 of Stahl).  
Regarding claim 11, Lin as modified teaches one or more second supporting members (26 of Stahl), each having an end portion coupled (at 24 of Stahl) with a slider (22 of Stahl) and another end portion (at 28 of Stahl) pivotally coupled (via 1 of Lin and 28 & 30 of Stahl) with the pivoting piece (50, 52 of Lin) of a coupler (50, 52, 60 of Lin) in the one or more couplers (50, 52, 60 of Lin).  
Regarding claim 19, Lin as modified teaches a first panel (1 of Lin) coupled with the first bars (14 of Lin) of the first and second mounting members (14 of Lin); and a second panel (of Lin 1) coupled with the second bars (14 of Lin) of the first and second mounting members, wherein the first fixing member (one of 30 of Stahl) is fixedly connected to the first panel and the second fixing member (other of 30 of Stahl) is fixedly connected to the second panel.  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170013955) & Stahl (DE4321853) in view of Stanford (20050279260).  
Regarding claim 9, Lin as modified teach(es) the structure substantially as claimed, including first & second mounting members (14) having first & second bars (14); and first & second leg assemblies (4); but fail(s) to teach retainers.  However, Stanford teaches retaining means (40) comprising a plurality of retainers (40), each disposed at or adjacent to an interior side of a first or second bar (24, 26) of a first or second mounting member (22) and comprising a first wall (A in Fig. 8 Annotated) fixedly coupled (via 12 & 50) with the first or second bar of the first or second mounting member; a second wall (B) abutting a leg (18) of a first or second leg assembly (14, 16) when the first or second leg assembly is folded to retain the first or second leg assembly (Figs. 1-2 & par. 73-74); and a groove (i.e., space between A & B - see Fig. 10) formed between the first and second walls to allow the second wall to tilt toward the first wall, thereby allowing the leg of the first or second leg assembly to engage with the second wall when the first or second leg assembly is folding or to disengage from the second wall when the first or second leg assembly is unfolding (par. 74).  It would have been obvious to one of ordinary skill in the art to add retainers, as taught by Stanford, to the structure of Lin as modified, in order to selectively retain the legs in the folded position (as suggested by par. 74 of Stanford).  

    PNG
    media_image1.png
    261
    462
    media_image1.png
    Greyscale

Regarding claim 10, Stanford teaches an exterior surface of a second wall (B) that is formed with an indentation (40a) that is shaped in accordance with a shape of the leg to accommodate a portion of the leg (par. 73-74).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170013955) & Stahl (DE4321853) in view of Zhurong (20040187749).  Lin as modified teach(es) the structure substantially as claimed, including one or more couplers (50, 52, 60 of Lin) on the third mounting member (56) comprising a first coupler (50, 52, 60 of Lin) and a second coupler (50, 52, 60 of Lin) spaced apart from each other along a length direction of the third mounting member (Fig. 2 of Lin); and first & second supporting assemblies (18 of Stahl) each comprising pivot means (28 of Stahl) pivotally connecting (indirectly) a second supporting member (26 of Stahl) to the couplers.  Lin as modified fail(s) to teach first and second supporting assemblies each comprising two second supporting members.  However, Zhurong teaches pivot means (172a-b, 214) including portions (172a-b) of a second supporting member (172a-b, 174a-b) that are coupled to pivoting pieces (200) of first & second couplers (200).  It would have been obvious to one of ordinary skill in the art to substitute pivot means, as taught by Zhurong, for each of the pivot means of Lin as modified, in order to pivotally connect the supporting assemblies to the remainder of the frame.  Hence, Lin as modified would teach first and second supporting assemblies (18 of Stahl & 172a-b of Zhurong) each comprising two second supporting members (172a-b of Zhurong), one coupled with the pivoting piece (50, 52 of Lin) of the first coupler (50, 52, 60 of Lin) and the other coupled with the pivoting piece (50, 52 of Lin) of the second coupler (50, 52, 60 of Lin).  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (20170013955) in view of Stanford (20050279260).  
Regarding claim 15, Lin teach(es) the structure substantially as claimed, including first & second mounting members (14) having first & second bars (14); and first & second leg assemblies (4); but fail(s) to teach retainers.  However, Stanford teaches retaining means (40) comprising a plurality of retainers (40).  It would have been obvious to one of ordinary skill in the art to add retainers, as taught by Stanford, to the structure of Lin, in order to selectively retain the legs in the folded position (as suggested by par. 74 of Stanford).  
Regarding claim 16, Lin teaches first and second bars (14) of each of the first & second mounting members that are pivotally coupled with each other.  
Regarding claim 17, Stanford teaches an exterior surface of a second wall (B) that is formed with an indentation (40a) that is shaped in accordance with a shape of the leg to accommodate a portion of the leg (par. 73-74).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637